Citation Nr: 0907684	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  06-05 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension to include 
as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to December 
1978 and from March 1985 to December 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Veteran indicated on her February 2006 VA Form 9 that she 
wished to testify at a Board hearing.  A June 2006 notation 
indicates that the Veteran requested a local hearing and in 
October 2006 the Veteran testified before a Decision Review 
Officer at the RO.  A transcript of this hearing is 
associated with the claims folder.  It appears that the 
Veteran was afforded an RO hearing in lieu of her initial 
request for a Board hearing.  Thus, the Board finds that 
there are no pending hearing requests.  


FINDING OF FACT

The Veteran's hypertension is not proximately due to or the 
result of her service or a service-connected disability.  


CONCLUSION OF LAW

Service connection for hypertension is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.309, 3.307, 3.310 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria & Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, including hypertension, may be presumed to have 
been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more 
than one year after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A service Report of Medical Examination for induction 
purposes dated in May 1975 reflects that the Veteran's blood 
pressure reading was 120/70.  In September 1978, the 
Veteran's blood pressure reading was 110/60.  In November 
1978, the Veteran's blood pressure reading was 110/60.  In 
January 1981, the Veteran's blood pressure reading was 
120/82.  In February 1983, the Veteran's blood pressure 
reading was 102/70.  In February 1985, the Veteran's blood 
pressure reading was 114/80.  In December 1988, the Veteran's 
blood pressure reading was 112/78.  In September 1992, the 
Veteran's blood pressure reading was 122/80.  In March 1997, 
the Veteran's blood pressure reading was 122/82.  Service 
treatment records do not reflect a diagnosis of hypertension.

Private medical records from University of North Texas Health 
Science Center at Fort Worth dated in May 2003 reflect that 
the Veteran was assessed with hypertension.  

The Veteran underwent a VA examination in July 2005.  She 
reported that hypertension was first diagnosed in 1995.  
Following physical examination, the Veteran was assessed with 
partially controlled hypertension, diagnosed in 1995, not 
secondary to her service-connected diabetes.  

The Veteran underwent another VA examination in April 2006.  
She reported hypertension since 2001-02.  Following physical 
examination, the examiner diagnosed hypertension.  The 
examiner opined that hypertension, diagnosed in 2001, was 
less likely than not related to her service-connected 
diabetes.  

The Veteran underwent another VA examination in December 
2007.  She denied any frequent headaches or dizziness, 
strokes, seizures, epilepsy, coronary artery disease, 
myocardial infarction, congestive heart failure, 
cardiomegaly, irregularities or palpations of the heart, 
renal disease, proteinuria, or peripheral vascular disease.  

Upon physical examination, the Veteran's blood pressure 
readings were 132/82, 130/80, and 134/82.  The examiner 
diagnosed controlled hypertension.  The examiner opined that 
there is not enough evidence in the claims file to indicate 
that high blood pressure is related to blood pressure in the 
military.  The examiner reasoned that there were only 3 high 
blood pressure readings in the military and the rest were 
completely normal.  

Given the evidence of record, the Board finds that service 
connection for hypertension is not warranted on either a 
direct, secondary, or presumptive basis.  First, there is no 
indication of hypertension in service.  Second, the July 
2005, April 2006, and December 2007 VA examiners specifically 
opined that the Veteran's hypertension is not related to her 
service-connected diabetes.  Finally, there is no evidence of 
hypertension in service or within one year after service.  
During the April 2006 VA examination the Veteran reported 
that he was diagnosed with hypertension in the 2001-02, well 
over one year post service.  There is no contrary medical 
evidence of record.  The Veteran's claim for service 
connection implicitly includes the assertion that her 
hypertension is related to her service and/or service-
connected diabetes, but her personal opinion as a lay person 
not trained in medicine is not competent evidence needed to 
establish a link between her hypertension and its 
relationship to service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  As there is no evidence that 
the Veteran's hypertension is either directly or secondarily 
related to service her claim for service connection must be 
denied.  38 U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Although the appellant received inadequate notice, and that 
error is presumed prejudicial, the record reflects that the 
purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

In a September 2004 letter, the RO included an explanation of 
VA's duty to assist in obtaining records and providing a 
medical examination or opinion where necessary.  The letter 
also requested that the appellant sign and return 
authorization forms providing consent for VA to obtain her 
private medical records and that the appellant submit any 
evidence that the claimed conditions existed from service to 
the present time, any treatment records pertaining to the 
claim, any medical evidence of current disabilities.  The 
December 2005 statement of the case provided the appellant 
with the relevant regulations for her service connection 
claim, including the regulations for secondary service 
connection.  The December 2005 statement of the case also 
included VA's notice and assistance duties, as well as an 
explanation of the reason for the denial of the claims.  
Furthermore, in March 2006 the Veteran was notified of the 
rating criteria and effective date provisions that are 
pertinent to her claim pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  
The claim was then readjudicated in June 2007 and January 
2008 supplemental statements of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate her 
service connection claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
her claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891. 

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology of 
disabilities, and afforded the Veteran the opportunity to 
give testimony before a Decision Review Officer in lieu of a 
Board hearing.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for hypertension is denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


